MacLean, J. (dissenting).
Inasmuch as “ the Board for the Improvement of Park avenue above One Hundred and Sixth street,” ceased to exist on the ' 29th of April, 1898, by virtue of chapter 613 of the Laws of that year, the employment of persons engaged by it terminated with the board’s existence, just as the death of the master discharges servants, even when the hiring be for a definite period or not, as here, only at will. The assignee of the plaintiff must be deemed to have known of the abolition-of their employer. If they wished any further work, they should have sought and obtained employment from the authority charged with carrying on the work of the late board. It is not to be assumed from the devolution of the work upon a new functionary that it was the intent of the legislature thereby to continue the employment of the laborer hired by the board abolished, but rather otherwise, since it omitted to manifest such intention by providing that the laborers be so continued.
Judgment affirmed, with costs.